 

Explanatory Note 

 

EXHIBIT 10.54 BEGIN ON PAGE 2. EXPLANATORY NOTE IS NOT PART OF THE AGREEMENT. 

 

Exhibit 10.54 representing the $50,000 Promissory Note between Elite Data
Services, Inc. and Tarpon Bay Partners, LLC dated July 14, 2015, which was
incorporated by reference to the Company's 8-K dated July 20, 2015, contained a
typographical error in which relayed the Maturity Date of the Tarpon Note as
being July 14, 2014 rather than January 31, 2016. The typographical error has
been corrected. 



 



 

 1


 

 

EXHIBIT 10.54 

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND
EXCHANGE COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE OR UNDER THE
SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES ARE RESTRICTED AND MAY NOT BE
OFFERED, RESOLD, PLEDGED OR TRANSFERRED EXCEPT AS PERMITTED UNDER THE ACT
PURSUANT TO REGISTRATION OR EXEMPTION OR SAFE HARBOR THEREFROM. 

 

No. US $50,000.00 

 

ELITE DATA SERVICES, INC.

 

PROMISSORY NOTE DUE $50,000 

 

THIS Note is a duly authorized issuance of up to $50,000.00 of ELITE DATA
SERVICES, INC., a Florida corporation (the "Company") designated as its Note. 

 

FOR VALUE RECEIVED, the Company promises to pay to TARPON BAY PARTNERS LLC, the
registered holder hereof (the "Holder"), the principal sum of Fifty thousand and
00/100 Dollars (US $50,000.00) on January 31, 2016 (the “Maturity Date”). The
note shall carry an annual interest rate of 10%. This Note is payable in United
States dollars, at the address last appearing on the Note Register of the
Company as designated in writing by the Holder. The Company will pay the
outstanding principal amount of this Note plus accrued interest in cash on the
Maturity Date to the registered holder of this Note. The forwarding of such wire
transfer shall constitute a payment hereunder and shall satisfy and discharge
the liability for principal on this Note to the extent of the sum represented by
such check or wire transfer plus any amounts so deducted. 

 

This Note is subject to the following additional provisions: 

 

1. The Note is exchangeable for an equal aggregate principal amount of Note of
different authorized denominations, as requested by the Holder surrendering the
same. No service charge will be made for such registration or transfer or
exchange. 

 

2. [RESERVED] 

 

3. This Note has been issued subject to investment representations of the
original purchaser hereof and may be transferred or exchanged only in compliance
with the Securities Act of 1933, as amended (the "Act"), and other applicable
state and foreign securities laws. In the event of any proposed transfer of this
Note, the Company may require, prior to issuance of a new Note in the name of
such other person, that it receive reasonable transfer documentation including
legal opinions that the issuance of the Note in such other name does not and
will not cause a violation of the Act or any applicable state or foreign
securities laws. Prior to due presentment for transfer of this Note, the Company
and any agent of the Company may treat the person in whose name this Note is
duly registered on the Company's Note Register as the owner hereof for the
purpose of receiving payment as herein provided and for all other purposes,
whether or not this Note be overdue, and neither the Company nor any such agent
shall be affected by notice to the contrary. 



 



 

 2


 

 

4. No provision of this Note shall alter or impair the obligation of the
Company, which is absolute and unconditional, to pay the principal of this Note
at the time, place, and rate, and in the coin or currency, herein prescribed.
This Note is a direct obligation of the Company. 

 

5. The Holder of the Note, by acceptance hereof, agrees that this Note is being
acquired for investment and that such Holder will not offer, sell or otherwise
dispose of this Note except under circumstances which will not result in a
violation of the Act or any applicable state Blue Sky or foreign laws or similar
laws relating to the sale of securities. 

 

6. This Note shall be governed by and construed in accordance with the laws of
the State of Florida. Each of the parties consents to the jurisdiction of the
federal or state courts whose districts encompass any part of Collier County,
State of Florida in connection with any dispute arising under this Note and
hereby waives, to the maximum extent permitted by law, any objection, including
any objection based on forum non coveniens, to the bringing of any such
proceeding in such jurisdictions. Each of the parties hereby waives the right to
a trial by jury in connection with any dispute arising under this Note. 

 

7. The following shall constitute an "Event of Default": 

 

a. The Company shall default in the payment of principal on this Note and same
shall continue for a period of five (5) days; or b. Any of the representations
or warranties made by the Company herein, in any certificate or financial or
other written statements heretofore or hereafter furnished by the Company in
connection with the execution and delivery of this Note shall be false or
misleading in any material respect at the time made; or c. The Company shall
fail to perform or observe, in any material respect, any other covenant, term,
provision, condition, agreement or obligation of any Note and such failure shall
continue uncured for a period of thirty (30) days after written notice from the
Holder of such failure; or d. [RESERVED] e. The Company shall (1) make an
assignment for the benefit of creditors or commence proceedings for its
dissolution; or (2) apply for or consent to the appointment of a trustee,
liquidator or receiver for its or for a substantial part of its property or
business; or

 

 

 3


 

 

f. A trustee, liquidator or receiver shall be appointed for the Company or for a
substantial part of its property or business without its consent and shall not
be discharged within sixty (60) days after such appointment; or g. Any
governmental agency or any court of competent jurisdiction at the instance of
any governmental agency shall assume custody or control of the whole or any
substantial portion of the properties or assets of the Company and shall not be
dismissed within sixty (60) days thereafter; or h. Any money judgment, writ or
warrant of attachment, or similar process in excess of Two Hundred Thousand
($200,000) Dollars in the aggregate shall be entered or filed against the
Company or any of its properties or other assets and shall remain unpaid,
unvacated, unbonded or unstayed for a period of sixty (60) days or in any event
later than five (5) days prior to the date of any proposed sale thereunder; or
i. Bankruptcy, reorganization, insolvency or liquidation proceedings or other
proceedings for relief under any bankruptcy law or any law for the relief of
debtors shall be instituted by or against the Company and, if instituted against
the Company, shall not be dismissed within sixty (60) days after such
institution or the Company shall by any action or answer approve of, consent to,
or acquiesce in any such proceedings or admit the material allegations of, or
default in answering a petition filed in any such proceeding; or

 

Then, or at any time thereafter, and in each and every such case, unless such
Event of Default shall have been waived in writing by the Holder (which waiver
shall not be deemed to be a waiver of any subsequent default) at the option of
the Holder and in the Holder's sole discretion, the Holder may consider all
obligations under this Note immediately due and payable within five (5) days of
notice, without presentment, demand, protest or notice of any kinds, all of
which are hereby expressly waived, anything herein or in any note or other
instruments contained to the contrary notwithstanding, and the Holder may
immediately enforce any and all of the Holder's rights and remedies provided
herein or any other rights or remedies afforded by law. 



 



 

 4


 

 

IN WITNESS WHEREOF, theCompany has caused this instrument to be duly executed by
an officer thereunto duly authorized.

 

Dated: July 14, 2015

 





ELITE DATA SERVICES, INC.  

 

 

By: 

/s/ Sarah Myers

 

Sarah Myers, President, COO, Secretary 

 

 

ATTESTOR 

 

 

By: 

/s/ Charles Rimlinger 

 

Charles Rimlinger, Chief Executive Officer 

 



 

 

 

5  

--------------------------------------------------------------------------------